Citation Nr: 0101588	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a specially adapted automobile or adaptive 
equipment for an automobile.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1948 to April 1964.

This appeal arises from a January 1998 rating decision issued 
by the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the veteran's claim 
for assistance in acquiring an automobile with adaptive 
equipment or for adaptive equipment only.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The essential question presented by the veteran in this 
appeal is whether he has suffered the loss of use of his feet 
or right hand or permanent impairment of vision sufficient to 
warrant the provision of an automobile and/or automobile 
adaptive equipment.

Service connection is in effect for anxiety, rated as 70 
percent disabling; diabetes mellitus, rated as 60 percent 
disabling; left eye enucleation, rated as 60 percent 
disabling; scars, rated as 30 percent disabling; headaches, 
rated as 30 percent disabling; right knee disability, rated 
as 10 percent disabling, and peripheral neuropathy of the 
left lower extremity, the right lower extremity and the right 
upper extremity, each rated as 10 percent disabling.  

VA and private outpatient treatment records show that 
beginning in December 1997 the veteran was evaluated for 
complaints of pain when attempting to clench his hands.  The 
veteran was subsequently evaluated in April 1998 for swelling 
in the hands and pain in the shoulders, hands, knees, feet 
and hips.  On VA examination in June 1998 the examiner noted 
the veteran had muscle weakness with myopathy secondary to 
neuropathy and diabetes.  

Most recently, in January 1999, the veteran was accorded an 
examination for disability evaluation purposes.  However, the 
examiner was requested to offer an opinion only as to whether 
or not the veteran had peripheral neuropathy of the left 
upper extremity and whether or not it was related to his 
service-connected diabetes.  Following extensive work-up the 
clinical impression was probable diabetic nephropathy and 
peripheral neuropathy; adhesive capsulitis of both shoulders 
and a skin condition described as morphea with features of 
scleroderma, and a possible overlap syndrome with elements of 
rheumatoid arthritis.  No opinion was offered, however, as to 
whether or not the veteran's service-connected diabetic 
peripheral neuropathy was so severe that he had no remaining 
effective function of either the feet or right hand which 
would not be equally well served by an amputation with 
prosthesis.  

The veteran testified in October 2000 that his vision had 
worsened since he was examined six months ago.  He complained 
of blurred vision, spots in front of his eyes and headaches 
due to eyestrain.  He last received glasses a year ago but 
felt that he needed to be reevaluated because of his current 
difficulties.  The veteran testified that his right hand 
becomes numb and difficult to use due to peripheral 
neuropathy.  He could hold his cane to walk but could not 
grip it.  He also had difficulty with doorknobs and can 
openers.  He also testified that his feet become numb due to 
peripheral neuropathy but that he is able to walk around.  
The veteran currently owns a car and is able to drive it, 
however his peripheral neuropathy made it difficult to get in 
and out of the car or grip the steering wheel. 

The current evidence of record does not definitively show 
that the veteran has lost the use of his feet or right hand 
as a result of his service-connected diabetic perinephrial 
neuropathy.  Since this determination is critical to the 
Board's decision as to whether to award financial assistance 
in the purchase of an automobile and/or adaptive equipment, 
the Board concludes that additional development is required. 

Also, the veteran last had an eye examination in May 1999.  
Since that examination, however, additional treatment records 
have been added to the claims folder.  These records indicate 
that the veteran's eye disability has increased in severity, 
and both the veteran and his representative contend that the 
report does reflect the current level of disability.

In this regard, the Board notes this medical evidence 
suggests fairly substantial disability; however, it does not 
create a clear picture as to the etiology of the veteran's 
symptomatology as a whole is attributable to his service-
connected peripheral neuropathy such that his claim for an 
automobile allowance is warranted.  When rendering a 
decision, the Board must rely solely on independent medical 
evidence in reaching its determinations.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (medical conclusions must be based on 
independent medical evidence and not the internal medical 
expertise of the Board members).  The Board may not rely on 
its own medical speculation in determining whether or not the 
veteran has any effective function of the right upper or both 
lower extremities or permanent impairment of vision 
sufficient to warrant the provision of an automobile and/or 
automobile adaptive equipment.

Accordingly, this case is REMANDED for the following"

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
financial assistance in the purchase of 
an automobile or conveyance and adaptive 
equipment therefor.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain all pertinent records 
from any sources indicated.

3.  After the above noted records have 
been associated with the claims folder, 
the veteran should be scheduled for a VA 
examination to determine whether he has 
lost the use of his right hand or either 
lower extremity as a result of his 
peripheral neuropathy.  The examiner 
should specifically comment on the actual 
function remaining in the veteran's right 
hand and feet and whether the acts of 
grasping, manipulation, etc. in the case 
of the right hand or balance, propulsion, 
etc. in the case of a foot could be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also report whether the 
veteran currently experiences ankylosis 
of one or both knees or one or both hips.  
If any loss of function is due to 
rheumatoid arthritis, adhesive capsulitis 
or morphea with features of scleroderma, 
the examiner should indicate whether that 
condition is causally related to the 
veteran's peripheral neuropathy in any 
way.  A rationale for all opinions 
expressed must be provided.  All 
pertinent findings should be reported in 
detail.  A complete rationale for all 
opinions expressed by the examiner must 
be provided and a comprehensive report 
which addresses the aforementioned, 
should be provided and associated with 
the claims folder.

4.  After the above development has been 
completed, the RO should schedule the 
veteran for an eye examination.  The 
examiner should measure and record the 
veteran's visual acuity in the right eye, 
in terms of both corrected and 
uncorrected vision.  The examiner should 
specifically indicate, whether there is 
central visual acuity of 20/200, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than twenty degrees.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
action taken is adverse to the veteran, 
then the RO must furnish the veteran and 
his representative a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations, to include 38 
C.F.R. §§ 3.808, 4.63.  The veteran and 
his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




